DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

Interview Summary
In the interest of compact prosecution, Examiner called attorney Frank Gao on 11/4/2021 to discuss 112 issues and possible authorized Examiner’s Amendment. However, Attorney request to send out Non-Final rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 9, 14 – 17, 21 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There are many 112 issues in all claims. 
For example, claim 1 in line 10 recites “a plurality of light-emitting elements”.
	Claim 1 in line 21 recites “each of the plurality of light-emitting element”.
	It is unclear how “plurality of light-emitting elements” became “each of the plurality of light-emitting element” in line 21.
	Claim 1 line 13 recites “a latticed electrode”.
	Claim 1 line 18 recites “one of the latticed electrodes”.
Claim 1 line 26 recites “one of the latticed electrodes”.
Claim 1 line 27 recites “the latticed electrodes”.
	Claim 1 is unclear how “a latticed electrode” in line 13 become “one of the latticed electrodes” in lines 18, 26, 27. 
Claim 3 line 8 recites “a plurality of connecting bridges”.
It unclear how line 11 recites “the connecting bridge”.
Claim 4 has same issue.
Claims 9, 27 are unclear recite “the light-emitting element”.
Claims 15, 21 have same issue as claim 1.
Claims 17, 23, 24 have same issues as claim 3.

Claim 24 is unclear why recites “the first strip-shaped electrode” because claim 23 recites “a plurality of first strip-shaped electrodes”.
Claims 2 – 6, 9, 14, 16 – 17, 22 – 27 have same issues as independent claim because of claim dependency.	
Examiner suggests applicant carefully review all claims and correct any claim deficiencies. 

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
Claims 1 – 6, 9, 14 – 17, 21 – 27 have several 112 issues. 

Allowable Subject Matter
Claims 1, 15, 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 – 6, 9, 14, 16 – 17, 22 – 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693